Exhibit 10.1

Summary of Compensation of Named Executive Officers

Chairman and Vice Chairman, President and Chief Executive Officer.

The Compensation Committee of the Board of Directors establishes and approves
the base salaries, performance bonus criteria and other long-term compensation
and benefits of the Executive Officers set forth in Table I on an annual basis.
For the Company’s 2007 fiscal year ending September 30, 2007 (the “2007 fiscal
year”), the Compensation Committee established and approved the salaries and
bonus criteria as set forth below in Table I. For the 2007 fiscal year, the
Compensation Committee did not change the salary or change the bonus performance
criteria or related bonus percentages applicable to Mr. Horton or to Mr. Tomnitz
beyond what was approved at the beginning of the prior fiscal year.

Table I

                                  Performance Bonus                 Under the
2000                 Incentive Bonus         Annual Base Salary   Plan Name  
Office   (2007 Fiscal Year)   (2007 Fiscal Year)
Donald R. Horton
  Chairman of the Board   $ 400,000     See Note I-A
 
               
Donald J. Tomnitz
  Vice Chairman,
President and CEO   $300,000

  See Note I-A



Note I-A: Under the Amended and Restated 2000 Incentive Bonus Plan, Mr. Horton
and Mr. Tomnitz will each receive a bonus payment based upon achieving certain
performance goals with respect to quarterly consolidated pre-tax income and the
other criteria that are factored into determining pre-tax income and performance
of the Company. These goals are established and approved by the Compensation
Committee near the beginning of each fiscal year.

In addition, Messrs. Horton and Tomnitz may participate in two separate deferred
compensation plans. The first plan allows the executive to make voluntary income
deferrals. The second plan is a promise by the Company to pay retirement
benefits to the executive. Furthermore, if the executive is employed by the
Company on the last day of the current fiscal year (for example September 30,
2007), then the Company will establish a liability to him equal to 10% of his
annual base salary as of first day of the current fiscal year (for example
October 1, 2006). This liability will accrue earnings in future years at a rate
established by the administrative committee. Messrs. Horton and Tomnitz are also
entitled to post-employment health and dental insurance coverage that is similar
to the insurance coverage that is currently provided by the Company to each of
them, their spouses and their dependent children. The post-employment benefits
are effective upon Mr. Horton’s and Mr. Tomnitz’s respective retirement,
disability, death or termination (without cause) from the Company and coverage
shall be for the life of each of Mr. Horton and Mr. Tomnitz, respectively, and
for the life of Mr. Horton’s spouse and Mr.Tomnitz’s spouse.

Other Executive Officers for the 2007 Fiscal Year

The Compensation Committee makes recommendations to the Board of Directors
concerning the compensation, including salary and discretionary bonuses, of the
executive officers of the Company (other than the Chairman and the CEO), taking
into account the recommendations of the Chairman of the Board. The Board of
Directors established and approved the 2007 fiscal year annual salaries of:
(i) Samuel R. Fuller, Senior Executive Vice President, (ii) Bill W. Wheat,
Executive Vice President and Chief Financial Officer, and (iii) Stacey H. Dwyer,
Executive Vice President and Treasurer as set forth in Table II below.

Table II

                          Discretionary Bonus         Annual Base Salary   Plan
Name   Office   (2007 Fiscal Year)   (2007 Fiscal Year)
Samuel R. Fuller
  Senior Executive
Vice President   $200,000

  See Note II-A


 
           
Bill W. Wheat
  Executive Vice
President and CFO   $200,000

  See Note II-A


 
           
Stacey H. Dwyer
  Executive Vice
President and
Treasurer   $200,000


  See Note II-A




Note II-A:

The Board of Directors may award discretionary bonuses to the executives listed
in Table II above based on the performance of these executives. In addition,
Ms. Dwyer and Messrs. Fuller and Wheat may participate in two separate deferred
compensation plans. The first plan allows the executive to make voluntary income
deferrals. The second plan is a promise by the Company to pay retirement
benefits to the executive. Furthermore, if the executive is employed by the
Company on the last day of the current fiscal year (for example September 30,
2007), then the Company will establish a liability to him or her equal to 10% of
his or her annual base salary as of first day of the current fiscal year (for
example October 1, 2006). This liability will accrue earnings in future years at
a rate established by the administrative committee.

